PER CURIAM.
Inmate Johnny Tarkington appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action. *308As to the claims Tarkington has not abandoned on appeal, see Carraher v. Target Corp., 503 F.3d 714, 716 n. 2 (8th Cir.2007), we find that summary judgment was properly granted for the reasons stated by the district court, see Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir.2008) (de novo standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable J. Leon Holmes, Chief Judge, United States District Court for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas, now retired.